Order denying in part appellants’ motion for an examination before trial modified on the law by striking out the date 1937 wherever it appears in the said order and by substituting therefor the date 1930; by granting items 9 and 10 of the motion, in the language requested; and by granting items 24, 25, 28, 30, 31 and 82. As thus modified, the order, insofar as appealed from, *1026is affirmed, with $10 costs and disbursements to the appellants, the examination' to proceed on five days’ notice. The examination should have been permitted to extend back to 1930, since the complaint alleged that the control of defendant William A. Ranney over the bank’s affairs began in that year. The other items granted are relevant to the issue of whether the directors were improperly motivated in voting to withhold dividends; and to the issue of whether the bank possessed any assets in addition to those shown on its books of account. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.